People v Glover (2019 NY Slip Op 05146)





People v Glover


2019 NY Slip Op 05146


Decided on June 26, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2017-00558
2017-00560

[*1]The People of the State of New York, respondent,
vBenjamin Glover, appellant. (Ind. Nos. 5072/15, 6785/15)


Paul Skip Laisure, New York, NY (Jonathan Schoepp-Wong of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (Alexander Jeong, J.), both rendered December 13, 2016, convicting him of attempted robbery in the second degree under Indictment No. 5072/15 and assault in the first degree under Indictment No. 6785/15, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's valid waiver of the right to appeal precludes appellate review of his contentions that the Supreme Court improvidently exercised its discretion in denying him youthful offender treatment as to the conviction of attempted robbery in the second degree (see People v Pacherille, 25 NY3d 1021, 1024; People v Basurto-Lopez, 166 AD3d 643), and that his sentences were excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255).
Although the defendant's contentions regarding three orders of protection issued at the time of sentencing survive his valid appeal waiver (see People v Nieves, 2 NY3d 310, 316), the defendant's contentions are unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d at 316-318; People v Rodriguez, 157 AD3d 971), and we decline to review them in the exercise of our interest of justice jurisdiction.
CHAMBERS, J.P., MILLER, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court